DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	In the amendment filed on 5/27/2022, claims 1, 5, and 6 have been amended. The currently pending claims considered below are claims 1-6.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Bukowski (US Publication 2021/0133218 A1) and Wang et al. (US Publication 2019/0258737 A1) teach analogous art to the instant application, that of creating localized maps. Bukowski more specifically teaches generating local maps incorporating vehicle map data models and uncertainty data models. Wang more specifically teaches providing verification of global map data based on locally obtained sensor data for mapping. However, after careful consideration of the claim amendments and response (pages 2-11) filed 5/27/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Bukowski in view of Wang teaching dynamically generating local maps incorporating vehicle sensor data that is verified and error corrected, but does not explicitly indicate performing consistency checks on a plurality of partial maps to identify errors during creation of partial maps that represent different aspects of the environment and utilized to create a localization map, as disclosed in independent claim 1, and similarly in independent claims 5 and 6.
The feature of performing consistency checks on partial maps is disclosed in claim 1, that recites “creating a plurality of partial maps, based on the at least two separate data records; creating the localization map, based on the plurality of partial maps, depending upon a consistency check of the plurality of partial maps; … wherein the consistency check of the at least two partial maps includes a check of whether the at least two partial maps are merge-able to form the localization map, and wherein it is checked whether the at least two partial maps, based on individual environmental features, are congruent within predetermined tolerance ranges and/or are able to be made congruent, wherein a result of the consistency check is evaluated to identify errors in the creating of the plurality of partial maps, and when the consistency check fails, an error in the mapping is inferred.”, and similarly in claims 5 and 6. Consequently, independent claims 1, 5, and 6 and dependent claims 2-4 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zeng (US Publication 2019/0361454 A1)
Rochan (US Publication 2019/0204089 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168